Exhibit 23 Consent of Independent Registered Public Accounting Firm To the Con-way Inc. Administrative Committee Con-way Personal Savings Plan We hereby consent to the incorporation by reference in the Registration Statement on Form S-8(Nos. 333-92399, 333-102749, and 333-162845) of Con-way Inc. and subsidiariesof our report dated June 25, 2012, relating to the financial statements and supplemental schedule of Con-wayPersonal SavingsPlan which appear in this Form 11-K for the year ended December 31, 2011. /s/ Perkins & Company, P.C. Portland, Oregon June 25, 2012
